Citation Nr: 1235825	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, to include consideration of whether separate ratings are warranted for compensable complications of diabetes mellitus. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1980, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for diabetes mellitus and assigned an initial 20 percent evaluation.  

When this matter was initially before the Board in June 2005, the Board denied entitlement to a higher initial evaluation for the Veteran's service-connected diabetes mellitus.  The Veteran appealed the Board's June 2005 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2006 order, granted the parties' joint motion for remand, vacating the Board's June 2005 decision and remanding the case for compliance with the terms of the joint motion. 

The Board remanded the matter for further development in May 2007, October 2009 and again in April 2011.  As noted in the April 2011 remand, the issue of entitlement to a TDIU is part of a claim for a higher rating in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is reflected above.  

In addition, in the April 2011 remand, the Board amended the case caption for the claim for an increased initial rating for diabetes mellitus in order to consider the Veteran's claims for increased ratings related to his complications from diabetes, as well as to consider any other potential disabilities that should be service-connected diabetes complications.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II manifests with the need for restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.  

2.  Resolving doubt in the favor of the Veteran, throughout the appeal, peripheral neuropathy in the right lower extremity is productive of moderate neurologic impairment.  

3.  Resolving doubt in the favor of the Veteran, throughout the appeal, peripheral neuropathy in the left lower extremity is productive of moderate neurologic impairment.  

4.  Resolving doubt in the favor of the Veteran, throughout the appeal, bilateral onychomycosis associated with diabetes mellitus has involved all 10 toenails with onychocryptosis nails.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 4.119, DC 7913.

2.  The criteria for an initial evaluation of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.124a, DC 8521.

3.  The criteria for an initial evaluation of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.124a, DC 8521.  

4.  The criteria for a separate 10 percent evaluation, but no higher, have been met for onychomycosis associated with type II diabetes mellitus have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2001-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The notice requirements were accomplished in letters sent in July 2002, May 2003, February 2005, June 2007, April 2008 and October 2008.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment and Social Security Administration (SSA) records have been obtained and the Veteran has been provided with VA examinations in connection with his present claims.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

Finally, this case was remanded by the Board, most recently in April 2011 for additional development, to include affording VA examinations.  The directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Higher Evaluations

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Analysis 

A.  Diabetes Mellitus

Service connection for diabetes mellitus was granted in an October 2001 rating decision and an initial 20 percent rating was assigned under Diagnostic Code 7913.  Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities. An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is a requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2011).  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

In this case, the evidence establishes that the Veteran's diabetes requires insulin and restricted diet, as well as oral hypoglycemic.  There is, however, no requirement for regulation of activities, and thus, the next higher 40 percent rating is not warranted.  The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  

Private records, dated in April 2002 and June 2002, reflect a recommendation for a low salt diet and activities as tolerated.  In addition, private records, dated in June 2001 and August 2001, reflecting implantation of a pacemaker note functional impairment due to shortness of breath with exertion on the basis of diastolic dysfunction.  Further, the March 2003 VA examination report notes hospitalizations due to congestive heart failure, not diabetes.  Moreover, and although insulin reactions were noted, it was specifically reported that he had never been in a diabetic coma or ketoacidosis.  

In addition, his private doctor reported that his activities are drastically altered due to diabetic neuropathy in April 2005, not that diabetes mellitus requires regulation of activities for medical management.  Rather, an April 2005 gastric bypass consultation record notes morbid obesity limited exercise, not that regulation of activities was required for control of diabetes.  

Further, a motorized chair was noted to have been prescribed for not only his lower extremities but also a heart condition, and shortness of breath with walking 50 to 75 feet was attributed to the combination of his limiting physical difficulties due to diabetes, as well as an upper respiratory and heart conditions.  The objective evidence does not establish a requirement for regulation of activities due to diabetes mellitus.  In fact, a July 2006 private treatment record reflecting that he underwent gastric bypass surgery with remarkable results notes that he was off of his insulin pump and all medications, and aerobic type exercise was specifically recommended.  Likewise, the May 2009 VA examination report notes oral medication and that insulin was noted to have been discontinued since the gastric bypass surgery with a loss of 140 pounds in the previous year.  No hospitalization for ketoacidosis or hypoglycemic reactions was reported and it was noted that he followed a diet in which he avoided fried foods, salt and tried to eat vegetables.  No restrictions on employability or activities of daily living on account of diabetes mellitus was specifically reported.  It was noted that he had diabetes care with his doctor every three months.  The January 2012 VA diabetes examination report notes that the Veteran visited his diabetic care provider less than 2 times per month 

Significantly, both the November 2010 and January 2012 VA examiners specifically determined that the Veteran does not require regulation of activities as part of medical management for diabetes mellitus.  In addition, the January 2012 VA examination report specifically notes that his condition does not preclude light or sedentary employment.  

Based on the evidence, the Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time during the course of this appeal.  In reaching this conclusion, it is noted that the criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  

In this case, the medical evidence establishes that the Veteran's diabetes mellitus is controlled with diet and oral hypoglycemic agents and/or insulin.  These manifestations meet the criteria for a 20 percent rating.  The Board notes that the Veteran is competent to report his symptoms.  However, he has not been instructed by a physician to avoid strenuous occupational and recreational activities for control of diabetes, as required for a higher 40 percent rating or higher.  Neither VA nor private examiners have opined that the Veteran's diabetes requires avoidance of strenuous activities.  Although there is evidence that the Veteran has had difficulty controlling his blood sugar levels due to insulin resistance, such does not establish that regulation of activities was ordered by his diabetic providers at any time during the appeal period.  In light of the foregoing, the Board concludes that the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 for any period of time covered by this appeal.  38 C.F.R. §§ 4.7, 4.21.

With respect to complications of diabetes mellitus, the record reflects that service connection for erectile dysfunction has been separately evaluated.  In addition, separate evaluations for peripheral neuropathy of right lower and left lower extremity have been assigned and higher evaluations are being granted in this decision, as reflected below.  Further, a separate compensable evaluation is being granted in this decision for onychomycosis of the toenails associated with diabetes as discussed in more detail below.  The Board finds no other compensable complications of diabetes mellitus.  

The Board notes that service connection for convergence insufficiency with diplopia is in effect, and the Board finds that a separate compensable evaluation is not warranted for diabetic retinopathy or pseudophakia at any time during the appeal period.  The Board notes that impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses. 38 C.F.R. § 4.75 (2008).  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a (2008).  The Board notes that the changes to the rating disabilities of the eye were amended during the appeal and the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.  Regardless, at no time during the appeal is impairment of central visual acuity in any of the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  

The Board notes that the May 2003 VA examination report notes no diabetic retinopathy, and the May 2009 VA examination report notes no known eye complications and no retinopathic changes.  In addition, and although the November 2010 VA examiner determined that the Veteran has mild nonproliferative diabetic retinopathy, as well as left eye pseudophakia, visual acuity reported in a September 2002 was 20/20, corrected, on the left, and 20/25, corrected, on the right.  In addition, the January 2012 VA examination report reflects visual acuity in the right eye was 20/40 or better, corrected, and 20/40 or better in the right eye, corrected.  Thus, neither retinopathy nor pseudophakia is a compensable complication of the Veteran's diabetes mellitus.  Rather, the findings are considered noncompensable complications of the diabetic process.  

In addition, the May 2009 VA examiner reported no bowel or bladder complications of diabetes and the January 2012 VA diabetes examination report notes no indication of diabetic nephropathy or renal dysfunction related to diabetes mellitus.  Further, the January 2012 VA general examination report reflects chronic obstructive pulmonary disease (COPD), irritable bowel syndrome (IBS), cardiac arrhythmia and sleep apnea are not service connected conditions.  

The January 2012 VA examiner also reported that the Veteran's hypertension is not caused by diabetes mellitus, noting an onset at or about the time of diabetes, and no objective evidence to support aggravation was specifically noted.  In addition, and although an April 2005 private record notes that diabetes had contributed to the retention of fluids in his lungs leading to his breathing problems and resulting in congestive heart failure, and a June 2008 record notes congestive heart failure, a January 2005 private record notes that the etiology of his heart disease was unclear.  Significantly, both the November 2010 and January 2012 VA examiner reported that the Veteran does not have chronic congestive heart failure.  Heart catheterization in 2001 was noted to be normal and without coronary artery disease, and no episodes of acute congestive heart failure during the previous year were noted.  It was determined that the Veteran's heart condition did not qualify with the generally accepted medial definition of ischemic heart disease.  Regardless, of the above, ischemic heart disease was denied in a September 2011 rating decision and the Board is bound by that determination.  

Additionally, the January 2012 VA examiner specifically determined that the Veteran's supraventricular tachycardia is not causally associated with diabetes mellitus and that the current pacemaker insertion for supraventricular tachycardia is not caused by his service-connected diabetes mellitus.  No abnormal breath sounds were noted on VA examination in November 2010 and January 2012, and it was noted that the Veteran denied dyspnea, dizziness, fatigue, syncope, angina and any other pertinent symptoms with any level of physical activity.  

Further, although a January 2005 private record shows decreased sensation of the hands, both the November 2010 and January 2012 VA examination reports note no pain, paresthesias and/or dysesthesias or numbness in the upper extremities.  In addition, while a June 2008 private record notes possible median nerve entrapment at the wrists suggestive of carpal tunnel syndrome, the objective evidence does not establish any relationship to the findings and diabetes mellitus.  It was specifically noted that the Veteran did not have upper extremity diabetic peripheral neuropathy.  Likewise, the January 2012 VA sensory examination report notes no upper extremity diabetic nephropathy related to diabetes.  

In summary, a disability evaluation higher than 20 percent for diabetes mellitus is not warranted at any time during the appeal, and other than onychomycosis of the toenails, the Board finds no other additional compensable complications of diabetes other than those which have already been separately evaluated.  

The preponderance of the evidence is against a higher evaluation for diabetes mellitus and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

B.  Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right lower extremity has been rated as 10 percent disabling and peripheral neuropathy of the left lower extremity has been rated as 10 percent disabling, each under Diagnostic Code 8521, which pertains to paralysis of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).  Under Diagnostic Code 8521, 8621, and 8721 (the three rating codes that contemplate incomplete and complete paralysis of the external common popliteal nerve), a disability rating of 10 percent is assigned for mild incomplete paralysis, a 20 percent disability rating requires moderate incomplete paralysis, and a 30 percent disability rating requires severe incomplete paralysis.  A 40 percent disability rating requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  

In this case, the Board finds that the criteria for a higher 20 percent rating have been met for right lower extremity peripheral neuropathy and for left lower extremity peripheral neuropathy, but no higher.  The January 2012 VA examination report reflects diabetic peripheral neuropathy resulting in moderate paresthesias and/or dysesthesias in the right and left lower extremity.  Reflexes were noted to be 1+ in the knees and ankles, bilaterally, and results of light touch/monofilament testing showed a decrease in the right and left knee, thigh, lower leg, ankle, feet and toes.  Vibration was also decreased in the lower extremities, bilaterally.  In addition, trophic changes attributable to diabetic peripheral neuropathy were described as decreased hair in the lower extremities.  In addition, results of electromyography (EMG) and nerve conduction velocity (NCV) were noted to show motor sensory and polyneuropathy 

Based on the above, the Board finds that the Veteran's disability picture with respect to the right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy more nearly approximates to the criteria for a 20 percent evaluation on the right and 20 percent on the left, throughout the appeal.  The Board further finds that a rating higher than 20 percent for peripheral neuropathy of the right or left lower extremity is not warranted at any time during the appeal.  

In this regard, neither the May 2003 VA examination report reflecting complaints that his feet tended to stay markedly swollen and cold nor the July 2010 letter from the Veteran's private doctor noting severe peripheral neuropathy establishes complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Thus, the next higher 40 percent evaluation is not warranted for either right lower extremity peripheral neuropathy or left lower extremity peripheral neuropathy at any time during the appeal.  

The Board notes that the Veteran is competent to report his symptoms.  The May 2009 VA examination report, however,  notes neurological examination revealed normal lower extremity bilateral motor and sensory monofilament testing.  In addition, the January 2010 VA examination report reflects sensory examination findings in the lower extremities were normal, and no muscle atrophy was noted.  

In this case, the evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, the Board finds that a 20 percent evaluation is warranted for right lower extremity peripheral neuropathy and a 20 percent evaluation for left lower extremity peripheral neuropathy, but not higher, is warranted throughout the appeal.  Consequently, and to that extent, the appeal is granted.  

C.  Onychomycosis

The Board finds that a separate 10 percent evaluation, and no higher, is warranted for onychomycosis of the toenails associated with the Veteran's diabetes mellitus.  A November 2003 VA podiatric record noting diabetes reflects that the toenails were mixed dystrophic and non-dystrophic, and private records, dated in March 2009 April 2009, note debridement of elongated dystrophic toenails due to onychomycosis.  Further, a December 2009 private record notes symptomatic moderate onychomycosis of the toenails.  Moreover, the records specifically note that the treatment for onychomycosis was necessary due to his diabetic status.  Thus, the Board finds that a separate evaluation for onychomycosis is warranted and that the Veteran's disability picture due to onychomycosis more nearly approximates to the criteria for a 10 percent evaluation, but no higher.  

The Board notes that neither the original (pre-2002) nor the revised (post-2002) versions of the rating criteria have a specific diagnostic code for onychomycosis.  Where an unlisted condition is encountered, ratings are made by analogy to a closely related disease.  38 C.F.R. § 4.20.  Onychomycosis is rated as dermatophytosis under Code 7813, and is to be rated under the criteria for eczema, Code 7806.  

Under the previous (pre-2002) criteria, onychomycosis is rated, by analogy, to eczema (Diagnostic Code 7806), depending upon the location, extent, and repugnance or otherwise disabling character of manifestations.  See Note to 38 C.F.R. § 4.118, Diagnostic Code 7814 (2002).  Symptoms of slight, if any, exfoliation, exudation or itching, on a nonexposed surface or small area, warrant a noncompensable evaluation.  With exfoliation, exudation or itching, involving an exposed surface or extensive area, a 10 percent evaluation is warranted.  Exudation or constant itching, extensive lesions, or marked disfigurement warrants a 30 percent rating, and ulcerations or extensive exfoliation or crusting, systemic or nervous manifestations, or exceptional repugnance, warrant a 50 percent rating.  38 C.F.R. Part 4, Code 7806. 

Under the amended (post-2002) criteria for Diagnostic Code 7813, onychomycosis is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema/dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Under the amended (post-2002) criteria for dermatitis or eczema (Diagnostic Code 7806), when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

Upon review of the evidence, under the amended post-2002 version of Diagnostic Code 7806, the Board finds that the overall disability picture supports a 10 percent rating for onychomycosis.  38 C.F.R. § 4.7.  There is no basis, however, to assign a rating in excess of 10 percent for onychomycosis at any time during the appeal.  38 C.F.R. § 4.7.  That is, under the earlier criteria of Diagnostic Code 7806, the evidence does not reveal constant exudation or itching and extensive lesions or marked disfigurement from onychomycosis.  

In addition, under the amended criteria of Diagnostic Code 7806, the evidence does not reveal onychomycosis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for tinea pedis that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during an annual period.  In addition, no medical professional has documented ulceration or extensive exfoliation or crusting, or systemic or nervous manifestation or exceptional repugnance.  

The Board notes that the May 2009 VA examination report notes no skin complications caused by diabetes including of the feet, and no skin disorder was indicated on VA examination in January 2012.  Regardless, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim".  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  The competent, probative evidence, however, does not establish a rating higher than 10 percent is warranted for onychomycosis at any time during the appeal period.  There have been no findings of ulceration, extensive exfoliation, or crusting or an exceptionally repugnant skin disorder to warrant an evaluation in excess of 10 percent.  

The Veteran is competent to report his symptoms.  The objective evidence, however, does not show residual scarring, characteristics of disfigurement, or burns due to onychomycosis.  Thus, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 under either the previous or the amended regulations is not warranted.  Consequently, the Board concludes that Diagnostic Code 7806 under both the previous and amended regulations most appropriately reflects the Veteran's onychomycosis.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than the 10 percent evaluation granted in this decision.  

In summary, the Board finds that the evidence supports a separate 20 percent disability rating, but no higher, is warranted for onychomycosis under Diagnostic Code 7806.  

D.  Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His diabetes mellitus requires insulin and restricted diet, as well as oral hypoglycemic, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's diabetes mellitus and referral for consideration of extraschedular is not warranted.  His right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy are each manifested by at most, moderate incomplete paralysis, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's diabetes mellitus and referral for consideration of extraschedular is not warranted.  Onychomycosis results in dystrophic and non-dystrophic toenails and other manifestations contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's diabetes mellitus and referral for consideration of extraschedular is not warranted.  


ORDER

A disability evaluation higher than 20 percent for type II diabetes mellitus is denied.  

A 20 percent evaluation for peripheral neuropathy of the right lower extremity is granted, subject to regulations governing the payment of monetary benefits.  

A 20 percent evaluation for peripheral neuropathy of the left lower extremity is granted, subject to regulations governing the payment of monetary benefits.  

A separate 10 percent evaluation for onychomycosis of the toenails is granted, subject to regulations governing the payment of monetary benefits.  


REMAND

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the higher evaluations granted in this decision for peripheral neuropathy of the right lower extremity and left lower extremity, as well as the separate 10 percent evaluation granted for onychomycosis of the toenails.  In addition, in light of these determinations, the Board finds that the examiner who prepared the January 2012 VA thoracolumbar spine examination report should offer an addendum in which the examiner opines as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.

Finally, on remand, the RO must ensure that all pertinent, outstanding records are physically or electronically associated with the claims folder.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for VA treatment received since June 2012.  All attempts to obtain these records must be documented in the claims file.

2.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the January 2012 VA thoracolumbar spine examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.   

3.  Then readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


